NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 23, 2021*
                              Decided February 24, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge

No. 20-2607

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Central District of Illinois.

      v.                                            No. 16-cr-30042

MARIO LEACHMAN,                                     Sue E. Myerscough,
    Defendant-Appellant.                            Judge.




                                       ORDER

       Mario Leachman, a federal inmate with significant medical conditions, moved
for compassionate release based on his susceptibility to complications from COVID-19.
See 18 U.S.C. § 3582(c)(1)(A). The district court denied his request, concluding that he



      *  We have agreed to decide this case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2607                                                                         Page 2

had not shown sufficiently compelling reasons to justify release. Because the court did
not abuse its discretion in denying the motion, we affirm.

      Leachman pleaded guilty in 2018 to one count of conspiracy to distribute 100
grams or more of heroin in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846 and
was sentenced to 7 years’ imprisonment and 6 years’ supervised release.

       Two years later, Leachman moved for compassionate release under
§ 3582(c)(1)(A), asserting that his medical conditions—hypertension, anemia,
prediabetes, recurrent asthma and morbid obesity—increased his risk of severe
complications if he contracted COVID-19. He further argued that his current facility—
the Medical Center for Federal Prisoners in Springfield, Missouri—had been slow in
testing, and that, contrary to assertions of the Bureau of Prisons, the spread of the virus
within the facility had not been well-contained.

        After a two-day video conference hearing, the district court denied Leachman’s
motion because he failed to demonstrate that there were “extraordinary and compelling
reasons” under § 3582(c)(1)(A)(i) that warranted release. First, regarding his obesity
(257 pounds), the court noted that he had managed to lose weight and was making
dietary and lifestyle choices that were improving his health. As for his hypertension, the
court noted that his blood pressure has been “moderately elevated” after he
discontinued his medication in July 2019, but he since had restarted using it. With
regard to his asthma, the court observed that this condition—characterized in his BOP
records as “childhood asthma”—had not necessitated any treatment until as late as May
2020, and even then it did not rise to the “moderate to severe” level that the Centers for
Disease Control and Prevention had designated as a risk factor for COVID-19. Further,
Leachman’s facility had only three confirmed cases of COVID-19 as of the date of
decision. Lastly, the court alluded to a couple of factors in 18 U.S.C. § 3553(a) that also
weighed against release—his extensive criminal history involving controlled substances
and guns, and the substantial time he had left to serve on his sentence (another four
years).

       On appeal, Leachman argues that the court minimized the severity of his medical
conditions. He adds that since the district court’s proceedings, his weight has gone up
(to 280 pounds) and his asthma has worsened. But our review is deferential,
see United States v. Gunn, 980 F.3d 1178, 1181 (7th Cir. 2020), and here the district court
acted within its discretion in concluding that Leachman had not established
extraordinary and compelling reasons to warrant relief. The court acknowledged
No. 20-2607                                                                        Page 3

Leachman’s obesity, asthma, and hypertension, but—based on the records available at
the time—reasonably found these conditions to be under control and outweighed by
the § 3553(a) sentencing factors, particularly his criminal history (prior convictions for
gun and drug-possession) and need to promote respect for the law (given the four years
remaining on his sentence). See, e.g., United States v. Saunders, No. 20-2486, 2021 WL
420317, at *2 (7th Cir. Feb. 8, 2021).

       Leachman also asserts that he now is being housed with prisoners showing
symptoms of COVID-19. But we are confined to the record built in the district court, so
an argument that relies on facts outside the record cannot succeed. See United States v.
Acox, 595 F.3d 729, 731 (7th Cir. 2010).

                                                                              AFFIRMED